Citation Nr: 1640784	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  06-21 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine greater than 40 percent from June 27, 2008, to February 23, 2012; greater than 10 percent from February 24, 2012, to February 10, 2015; and greater than 40 percent from February 11, 2015.

(The issues of entitlement to earlier effective dates for the grants of entitlement to service connection for migraine headaches, left upper extremity radiculopathy, right upper extremity radiculopathy, right lower extremity radiculopathy and/or peripheral nerve damage, and left lower extremity radiculopathy and/or peripheral nerve damage; as well as entitlement to increased ratings for radiculopathy of the left lower extremity; peripheral nerves, right lower extremity, popliteal nerve; peripheral nerves, left lower extremity, anterior crural nerve; peripheral nerves, right lower extremity, femoral nerve; peripheral nerves, left lower extremity, obturator nerve; peripheral nerves, right lower extremity, obturator nerve; peripheral nerves, right lower extremity, external cutaneous nerve; peripheral nerves, right lower extremity, ilio-inguinal nerve; left upper extremity radiculopathy; right upper extremity radiculopathy; degenerative disc disease, cervical spine, C5-C6, C6-C7; partial rotator cuff tear, right shoulder; and, finally, entitlement to a total disability rating based on individual unemployability (TDIU) are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1991 to July 1998.

This matter came before the Board of Veterans Appeals' (Board) from a series of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2009, a videoconference Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file. 

In May 2009, the Board remanded this case to the RO for further development.  Thereafter, a September 2009 RO decision granted an increased evaluation of 40 percent disabling for the Veteran's degenerative disc disease of the lumbar spine, effective June 27, 2008.  This matter remains before the Board, however, as the RO has not granted the maximum available benefit (although the Board acknowledges that in a June 2005 statement the Veteran specifically requested a 25 percent rating).  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2010, the Board denied the Veteran's claim for increase for his lumbar spine disability.  The Veteran timely appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the parties' joint motion for remand, vacated and remanded the Board's June 2010 decision.

In February 2012, the Board remanded the claim for further development.

In a January 2015 rating decision, the RO reduced the Veteran's service connected back disability to 10 percent effective February 24, 2012. 

The Board notes that despite the fact that the RO reduced the disability rating of the lumbar spine during the appeal period, the issue at hand is not the propriety of the reduction, but rather an increased rating claim.  Therefore, even if the procedures for rating reductions under 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 were not followed in full, there is no harm as the overall rating did not change due to the reduction.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating). 

In a June 2015 rating decision, the RO increased the Veteran's degenerative disc disease L5-S1 back to 40 percent, effective February 11, 2015.  Despite the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Board denied entitlement to an increased rating for degenerative disc disease of the lumbar spine for the period prior to June 27, 2008, and remanded the issue of entitlement to an increased rating from that date.  To reflect this determination, the matter is listed as above.  The requested development having been completed, the matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, throughout the appellate time period, his degenerative disc disease of the lumbosacral spine has been manifested by pain, fatigue, stiffness, weakness, spasms, limitation of motion, difficulties with activities of daily living, and arthritis and degenerative disc disease, confirmed by x-rays, but not by unfavorable ankylosis or incapacitating episodes having a duration of at least six weeks over the previous twelve months.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 percent from June 27, 2008, to February 23, 2012, for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5010-5243 (2015).

2.  The criteria for an increased rating of 40 percent, but no higher, for degenerative disc disease of the lumbosacral spine have been met for the period from February 24, 2012, to February 10, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5010-5243 (2015).

3.  The criteria for an increased rating greater than 40 percent from February 11, 2015, for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5010-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters in September 2004, July 2005, November 2008, and October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the RO provided the Veteran multiple VA examinations, most recently in December 2015.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  As such, the Board finds the reports sufficient on which to base a decision in this matter.  

Based on the association of VA treatment records, multiple VA examinations, an October 2015 letter to the Veteran, the March 2016 travel board hearing, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran's low back disability is rated under DC 5010-5243 for traumatic arthritis (DC 5010) and intervertebral disc syndrome (DC 5243).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The Veteran's low back disability is rated 40 percent disabling from June 27, 2008, to February 23, 2012; 10 percent disabling from February 24, 2012, to February 10, 2015; and 40 percent disabling from February 11, 2015.  He alleges his low back disability is more severe than currently rated. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Having reviewed the complete record, affording the Veteran the benefit of the doubt, the Board finds that the Veteran meets the criteria for a 40 percent rating, but no more, for his service-connected spine disability, for the entire appeal period.

A June 27, 2008, VA treatment record included the Veteran's reports of progressively worsening back pain since 2004.  The pain was inconsistent and in the lower lumbar sacral area.  The pain caused the Veteran to awake from sleep.  The Veteran denied pain radiating down the legs.  The pain prevented exercise activities, such as riding a bike.  He was able to walk without a problem and he was able to drive.  In January 2009, the Veteran denied bowel or bladder problems.

During his April 2009 Board hearing, the Veteran reported severe discomfort, muscle spasms, intense pains, episodes where it was difficult to get out of bed, numbness in the feet, pain shooting down the legs, and general difficulty moving.  The prescribed medication for the pain and muscle spasms had the effect of making him drowsy and his overall problems sometime required that he stay in bed.  The Veteran had daily, consistent pain in the range of between 7 and 9 out of 10, with medication reducing the pain to about a 7 out of 10.  He wore a back brace on a daily basis.  The Veteran described "incapacitating episodes" where he would be unable to leave his bed as occurring on average once to twice per month for the previous year and each episode could last as long as 3 to 4 days.  The Veteran acknowledged that he had not been prescribed bedrest by a physician, but stated that doctors would encourage him to rest and maintain his medication regimen for the pain.  He experienced the greatest amount of pain with extended standing, but also experienced pain with sitting and lying.

In July 2009, the Veteran denied bowel or bladder problems.

The Veteran was afforded a VA examination in August 2009.  The Veteran described his ongoing back pain as between 7 and 10 out of 10.  He described shooting pain down the legs to the feet with numbness in both feet that he had for years.  There were no flare-ups.  He used a cane for ambulation and a back brace for support and had difficulty getting around.  On examination, there was decreased lordosis and tenderness to palpation.  Range of motion testing of the thoracolumbar spine indicated forward flexion / extension from 0 to 20 degrees, lateral flexion from 0 to 20 degrees in each direction, and lateral rotation from 0 to 20 degrees in both directions.  Following repetitive motion testing, there was no further loss of motion.  There was no muscle spasm.  Straight leg raises were positive bilaterally, at 60 degrees on the right and 70 degrees on the left.  In addition, reflexes were reduced in the bilateral lower extremities.  EMG testing was ordered to evaluate the bilateral lower extremity problems, but in the interim the diagnosis was degenerative disc disease L5-S1 with radiculopathy, atypical.

In August 2010, the Veteran denied bowel or bladder problems.

The Veteran was afforded a VA contract examination in November 2010.  The Veteran reported limitation in walking to 80 yards and that it would take him 30 minutes to walk that distance.  He described symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  There was reported weakness of the spine, leg, and foot.  He described related bowel problems, including fecal leakage that occurred less than once every three days.  He also discussed erectile dysfunction.  There were bladder problems, primarily urinating 9 times per day at intervals of 3 minutes.  There was urinary incontinence that was treated with medication.  He did not use an appliance or absorbent materials for the bladder or bowel problems.  There was reported pain that radiated down the leges with numbness in the feet.  The pain occurred 5 times per day and lasted for 3 hours.  He described the pain as severe and that it was exacerbated by physical activity, stress, and sitting.  He had flare-ups, with symptoms of knees buckling, fatigue, numbness in the feet, and limitation of motion in the joints.  The Veteran described the condition during this time as unfavorable ankylosis of the entire lumbar spine.  He denied incapacitating episodes in the previous 12 months.  As to the foot symptoms, the Veteran reported tingling, numbness, abnormal sensation, pain, anesthesia, and weakness.  The symptoms occurred intermittently, about 10 times per week and lasting 20 minutes to an hour.  The Veteran was not able to exercise during flare-ups.  On examination, the Veteran had a normal posture and gait.  The thoracolumbar spine showed no evidence of pain on movement.  There were no muscle spasms, guarding, or weakness, but there was tenderness.  Muscle tone and musculature were normal and straight leg raise testing was negative on the right and left.  Range of motion testing of the thoracolumbar spine showed forward flexion to 80 degrees, with pain onset at 70 degrees; extension to 30 degrees, with pain onset at 20 degrees; and bilateral lateral flexion and rotation to 30 degrees, without pain.  On repetitive motion testing, there was no decreased motion except in forward flexion, which was limited to 70 degrees, due to pain.  There was a normal curvature of the spine.  In a November 2010 addendum opinion, the examiner specifically found that the Veteran's bowel and bladder problems were due to his service-connected low back disability, but that the erectile dysfunction was unrelated.  X-rays showed mild degenerative disc disease L5-S1.

In February 2011 and April 2011, the Veteran denied difficulty with bowel or bladder incontinence.  In September 2011, the Veteran reported that he had no problems with bowel or bladder incontinence.  Later in 2011, the Veteran received physical therapy for his low back problems.  During an October 2011 physical therapy visit, the Veteran was noted to have decreased lumbar lordosis.  In January 2012, the Veteran described his back pain as an 8 out of 10, but denied any problems with bowel or bladder incontinence.

The Veteran was afforded a VA examination on February 24, 2012.  The Veteran reported flare-ups that resulted in limitation of ambulation, weakness, and numbness in the lower extremities.  He also described erectile dysfunction and occasional bladder incontinence.  Range of motion testing of the thoracolumbar spine showed forward flexion to 80 degrees, with pain onset at 70 degrees; extension to 20 degrees, with pain onset at 20 degrees; bilateral lateral flexion and right rotation to 30 degrees, without pain; and right lateral rotation to 25 degrees, without pain.  On repetitive use testing, ranges of motion were not further limited, except for left lateral flexion, which was limited to 25 degrees.  The examiner concluded that the Veteran's functional loss was manifested in disturbance of locomotion.  There was no evidence of tenderness, guarding, or muscle spasm.  Muscle strength was normal and there was no atrophy.  Reflexes and sensation were normal.  Straight leg raising test was negative and the examiner concluded that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The report indicated that the Veteran did not have any bowel or bladder problems due to the service-connected back disability.  The Veteran did not have intervertebral disc syndrome.  The Veteran occasionally used a cane for knee problems, but was not noted to use a back brace.  X-rays showed degenerative disc disease with disc bulging and facet hypertrophy and mild foraminal stenosis.  The Veteran's back disability impacted his ability to work, but he was able to perform most jobs except those associated with prolonged standing and heavy lifting.

A March 2012 VA treatment record included the Veteran's reports that his back pain had been better, but that it had worsened.  He had not been wearing his back brace because it was not fitting well due to weight gain.  The Veteran denied bowel or bladder problems.  He also denied falls.  

In August 2012, October 2012, and April 2013, the Veteran denied bowel or bladder problems.  In May 2013, the Veteran stated that his low back pain was 8 to 9 out of 10.  His symptoms were worse with sitting, prolonged lying, activity, or heavy lifting.  He denied bowel or bladder incontinence.  In November 2013, the Veteran denied bowel or bladder problems.  In May 2014, the Veteran assessed his low back pain as 7 out of 10, but he denied bowel or bladder problems.  In December 2014, the Veteran complained of low back pain that was constant and increased with extension or hip flexion.  He had been receiving acupuncture for the back and was using his back brace.  The low back pain was noted to be controlled and he denied bowel or bladder problems.  

Of record is a February 11, 2015, VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire.  The examiner noted diagnoses of mechanical back pain syndrome, degenerative disc disease, degenerative scoliosis, spondylolisthesis, and ankylosis of the thoracolumbar spine.  Flare-ups involved stabbing, shooting, sharp, and excruciating pain and forced the Veteran to lie in bed for days or weeks.  He often was unable to concentrate, sleep, or care for himself.  There was functional loss manifested in problems with walking, sitting, and standing.  There was pain when lying in bed.  He had trouble independently completing routine activities, such as putting on his shoes, and he was always tired.  Range of motion testing showed forward flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion and right lateral rotation to 20 degrees, and left lateral rotation to 10 degrees.  There was no change following repetitive motion testing.  There was tenderness to palpation.  Pain was present on active (but not passive) range of motion and increased with activity.  There was guarding and muscle spasms, which resulted in an abnormal gait and abnormal spinal contour, specifically decreased lordosis.  Functional loss resulted in less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, and interference with sitting and standing.  Flare-ups were estimated to result in less movement, specifically forward flexion to 15 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  Functional ability was affected by pain, weakness, fatigability, and /or incoordination during flare-ups.  Muscle strength was significantly decreased in the lower extremities, particularly on the right.  That said, there was no muscle atrophy.  The examiner indicated that there was unfavorable ankylosis of the entire thoracolumbar spine.  In support of the proposition, the examiner cited to the November 2010 VA examination report.  The examiner indicated that the Veteran had intervertebral disc syndrome, but that there were no incapacitating episodes over the past year.  The Veteran used a back brace and cane, as well as occasionally used a walker.  X-rays showed arthritis, but not vertebral fracture.    

In June 2015, the Veteran's low back pain ranged from a 4 to 10 out of 10.  At that time, he denied bowel or bladder problems.  In August 2015, the Veteran indicated that for 2 to 3 weeks his back pain had decreased to a 2 to 3 out of 10, but was now back up to a 7 out of 10.  

The Veteran was afforded a VA examination on December 2015.  The Veteran denied flare-ups of the spine.  Range of motion testing of the thoracolumbar spine showed forward flexion to 30 degrees; extension to 20 degrees; bilateral lateral flexion to 20 degrees; and bilateral lateral rotation to 30 degrees.  There was evidence of pain and stiffness on bending and weightbearing.  On repetitive use testing, ranges of motion were not further limited.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability over time.  There was no evidence of guarding or muscle spasms.  There was less movement than normal due to disturbance of locomotion and interference with sitting and standing.  Muscle strength was normal and there was no atrophy.  Reflexes and sensation were normal.  Straight leg raising test was positive bilaterally.  The examiner concluded that there was not ankylosis of the spine.  The report indicated that the Veteran did not have any bowel or bladder problems due to the service-connected back disability.  The Veteran did have intervertebral disc syndrome, but no required bed rest in the past 12 months.  The Veteran's back disability impacted his ability to work, in that it prevented physical work.

A December 2015 medical opinion considered the conflicting evidence regarding unfavorable ankylosis of the entire spine and concluded that there was not ankylosis because there was movement of the spine in all directions with some limitation of motion due to pain and stiffness.

The Board concludes the objective medical evidence and the lay statements of record regarding the Veteran's symptomatology show disability that more nearly approximates that which warrants the assignment of a 40 percent disability rating for the entire appellate time period.  See 38 C.F.R. § 4.7.  In that regard, the Board acknowledges that the February 2012 VA examination report included range of motion findings that would warrant only a 10 percent rating.  That said, these findings were essentially the same as those noted in a November 2010 VA examination report, during which time period the Veteran is rated at 40 percent for the low back disability.  Of perhaps greater note, shortly after the February 2012 examination that was the basis of the decreased rating from 40 to 10 percent, in March 2012 the Veteran reported that while his low back pain had improved for a time that it had worsened again.  This suggests that the findings at the time of the February 2012 examination represented a temporary improvement in the Veteran's condition.  Such a conclusion is supported by the Veteran's description of his pain as an 8 or 9 out of 10 in May 2013, which is of similar severity to how he rated the pain during the prior and subsequent periods when his low back is rated as 40 percent disabling.  Given the Veteran's symptoms and reports and affording him the benefit of the doubt, the Board concludes that the findings of the February 2012 VA examination report are not reflective of the Veteran's overall low back symptomatology.  As such, the Board finds that a 40 percent disability rating under DC 5010-5243 is warranted for the entire appellate time period.

The Board finds, however, that a rating greater than 40 percent is not warranted for any period on appeal.  In that regard, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

In this case, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  The Board acknowledges the Veteran's reports during his Board hearing that his doctor had encouraged him to spend time resting and taking his medication, but he acknowledged that no physician had specifically prescribed him extended bed rest.  There is no indication or contention that a physician prescribed bed rest for a period totaling 6 weeks in any 12 month period during the appellate time period as required by regulation to constitute "bed rest" in the meaning of the DC.  All the medical examinations of record have universally found that the Veteran had not had any incapacitating episodes in the 12 months prior to the examination.  Thus, even though the Veteran does have a diagnosis of intervertebral disc syndrome, he has not incurred incapacitating episodes of at least 6 weeks in the previous year sufficient to warrant a higher rating under DC 5243.    

The Board also has considered the February 2015 private examination report's findings that the Veteran had unfavorable ankylosis of the spine.  The evidence cited in support of that finding was the November 2010 VA examination report; however, as noted above, this notation in the report was based solely on the Veteran's lay representations and was not supported by the medical finding on the examination at that time or currently.  The December 2015 VA medical opinion specifically concluded that the Veteran did not have ankylosis of the spine because he has consistently been able to move in all planes of motion, albeit with pain and stiffness.  As such, the Board finds that the Veteran has not had ankylosis of the thoracolumbar or entire spine during any period on appeal.   

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2015) if supported by objective medical evidence.  In this regard, the Veteran is already separately service connected for left lower extremity radiculopathy, as well as peripheral neuropathy in multiple lower extremity nerves.  These issues will be addressed in the separate Board decision noted on the title page.  As such, no further discussion of these problems is warranted herein. 

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In addition, the Board will consider the applicability of a separate rating for erectile dysfunction.  In this case, the Veteran is already service-connected for erectile dysfunction and has not expressed dissatisfaction with that determination.  As to bowel and bladder problems, the Board acknowledges that the Veteran described ongoing incidents of each during his November 2010 VA contract examination.  The Board notes, however, that on myriad occasions both prior and subsequent to that examination he has consistently and repeatedly denied incontinence of the bowel or bladder or any other associated problems.  Given that the Veteran described numerous and ongoing bladder and bowel problems during the November 2010 examination, but denied the use of absorbent pads or diapers to control such symptomatology and the numerous denials of such symptoms both before and after the examination, the Board concludes that the preponderance of the evidence is against finding any bowel or bladder dysfunction due to his service-connected low back disability, despite the conclusions of the November 2010 examiner and the Veteran's reports during that examination.  As such, a separate rating for bowel or bladder impairment is not warranted.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  As noted above, the Veteran's low back problems cause difficulties with some activities of daily living and result in significant problems with occupational functioning.  That said, and as discussed above, the Veteran's low back pain does not result in incapacitating episodes sufficient to warrant an increased rating.  The Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of at least 30 degrees for a considerable amount of the time period on appeal, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss. 

In reaching that conclusion, the Board observes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems with the lumbosacral spine.  The Veteran has described problems with extended sitting, standing, or walking; however, as his thoracolumbar spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the thoracolumbar spine could be and is used regularly by the Veteran. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 40 percent, but no more, is warranted for the entire appellate time period.  See Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran reports multiple back symptoms, including pain, fatigue, stiffness, weakness, spasms, limitation of motion, and difficulty with activities of daily living including as due to problems with extended sitting, standing, or walking.  The current 40 percent rating contemplates these and other symptoms.  As discussed above, the 40 percent rating is comparable to favorable ankylosis of the entire thoracolumbar spine.  The Veteran, while limited in his range of motion and overall functioning of the spine, does not have atrophy of the muscles in the back or lower extremities, which evidences that he can and does utilize his back in close to a normal fashion.  Thus, the Veteran's current schedular rating under DC 5010-5243 is adequate to fully compensate him for his disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal in this decision and the other Board decision referenced above, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The issue of entitlement to TDIU will be addressed in the other Board decision referenced above.


ORDER

Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine greater than 40 percent from June 27, 2008, to February 23, 2012, is denied.

Entitlement to an increased rating of 40 percent, but no greater, for degenerative disc disease of the lumbosacral spine is granted from February 24, 2012, to February 10, 2015, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine greater than 40 percent from February 11, 2015, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


